DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
Applicant’s response filed November 4, 2020 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-17 are currently pending.  Claims 1-10 and 15-17 are withdrawn.  No claims are currently amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Rejection Maintained
Claims 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marko et al., (US 2004/0101959; previously cited) (“Marko”), in view of Slivka et al., (U.S. Patent No. 5,478,739; IDS 8/9/2016, previously cited) (“Slivka”).
Marko is directed at compositions and methods of treatment using a mixture of cells comprising undifferentiated mesenchymal stem cells (UMC), fibroblasts and/or keratinocytes, wherein the cell composition is injected into the tissue wound, e.g. burns. The cells have been expanded by passaging (paragraph [0004]).
Regarding claim 11, Marko’s claims 54 and 55 claim the following:

(a) providing a biopsy of keratinocyte-containing tissue from said subject;
 (b) separating autologous keratinocytes from said biopsy; 
(c) culturing said autologous keratinocytes under conditions that produce autologous keratinocytes that are substantially free of culture medium serum-derived proteins;
 (d) exposing said keratinocytes to conditions that result in suspension of said keratinocytes;
 (e) providing a biopsy of fibroblast-containing tissue from said subject;
 (f) separating autologous fibroblasts from said biopsy; 
(g) culturing said autologous fibroblasts under conditions that produce autologous fibroblasts that are substantially free of culture medium serum-derived proteins; 
(h) exposing said fibroblasts to conditions that result in suspension of said fibroblasts; and 
(i) combining said suspended keratinocytes and said suspended fibroblasts.

Thus Marko’s method administers a combination of keratinocytes and fibroblasts to a burn wound by injection of the cell suspension.
As to the limitation “treating a skin injury in an animal”, although Marko’s claim 54 claims treating a burn wound, Marko’s claim 54 does not specifically teach the burn wound is in the skin, or that the subject is an animal.  However Marko’s Example 3 specifically teaches treating a burn wound in the forehead (i.e. skin) of a patient and given that Marko’s claim 54 teaches the keratinocytes and fibroblasts are autologous and Marko’s paragraph [0027] teaches the cells can be from any mammalian species, e.g. humans, dogs, cows (i.e. animals), it is considered that Marko’s teachings encompass treating a skin injury in an animal, absent evidence to the contrary.  Thus, Marko does render obvious treating a skin injury in an animal, that is, Marko teaches the limitations required by the current claims and as these limitations are found in one reference it is held that treating a skin injury in an animal is within the scope of the teachings of  prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to treat a skin injury in an animal.  Furthermore, there is no evidence on the record that shows that the claimed limitations have any greater or unexpected results than that exemplified by Marko.
Further regarding claim 11 and the limitation “the dermal cells consist of a variety of dermal cells”, Marko’s claims 56 and 57, which depend from claim 54, claim the keratinocyte-containing tissue and the fibroblast–containing tissue includes skin.  Thus, it is considered that the keratinocytes and fibroblasts encompassed by Marko’s method are a variety of dermal cells. Thus, Marko’s method administers dermal cells that consist of a variety of dermal cells, absent evidence to the contrary, thus meeting the limitation of claim 11.
As to the limitations directed at grinding (mechanical dissociation) and digesting (enzymatic dissociation) of the biopsy specimen, Marko’s claim 55 does not further elaborate as to the techniques used to separate the fibroblasts and keratinocytes from the biopsy.  However, Marko (paragraph [0049]), teaches the biopsy specimen can be separated (dissociated) by microscopic dissection of the dermal tissue biopsy via mechanical means, e.g. scalpel or scissors to finely mince the tissue, and via enzymatic means with a protease, e.g. collagenase or trypsin.  Thus, Marko does render obvious digesting the specimen with a dissociative or digestive enzyme for forming a cell suspension, as well as mechanical dissociation to form a cell suspension, that is, Marko teaches the limitations required by the current claims and as these limitations are found in one reference it is held that enzymatic and mechanical dissociation of the tissue specimen is within the scope of the teachings of Marko, and thus renders enzymatic and prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to employ enzymatic and mechanical dissociation of the tissue.  Furthermore, there is no evidence on the record that shows that the claimed limitations have any greater or unexpected results than that exemplified by Marko.
The disclosed enzymatic dissociation reads on claim 11, step (1)(b).
	As to claim 11, step (1)(a), although Marko teaches mechanical dissociation via mincing with a scalpel or scissors, Marko differs from the instant invention in that Marko does not disclose the mechanical dissociation is by grinding. However, Slivka is directed to the formation of a single cell suspension from various tissue biopsies, e.g. skin, and teaches that in addition to enzymatic dissociation, mechanical disruption can be employed using grinders.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute grinding, as the mechanical dissociation technique of Marko.
 The person of ordinary skill in the art would have been motivated to use grinding for tissue dissociation, as taught by Slivka, for the predictable result of successfully achieving a single cell suspension.
	 The skilled artisan would have had a reasonable expectation of success in substituting mechanical dissociation via grinding, for the mechanical dissociation by mincing of Marko because Slivka has shown that grinding successfully achieved a single cell suspension.  Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields 
	As to claim 11, step (1)(c) and the limitation directed at harvesting dermal cells from the dissociated biopsy specimen, it is noted that Marko’s claim 55 teaches the keratinocytes and fibroblasts are separated from the biopsy specimen and further cultured, which is considered to read on the step of harvesting the dermal cells from the cell suspension, thus meeting the limitation of claim 11.
As to the limitation that the administered cells are “passaged one time”, it is noted that Marko’s claim 55 claims the step of culturing the keratinocytes and fibroblasts under conditions that produce cells that are substantially free of culture medium serum-derived proteins.  Marko’s paragraphs [0053]-[0054] further elaborate that to achieve cells that are substantially free of culture medium serum-derived proteins the cells obtained from the biopsy are passaged for expansion in triple bottom flasks and when the cell capacity of the flask is reached, the growth medium is replaced with serum-free medium and further incubated to remove the unwanted proteins prior to removal of the cells from the tissue culture flasks for subsequent injection. Thus Marko’s teaching encompasses administering dermal cells that have been passaged one time.
Thus, Marko does render obvious administering dermal cells that have been passaged one time, that is, Marko teaches the limitations required by the current claims and as these limitations are found in one reference it is held that administering dermal cells that have been passaged one time is within the scope of the teachings of Marko, and thus renders administering dermal cells that have been passaged one time prima facie obvious.  The rationale to support this conclusion of obviousness is that the single 
Further regarding claim 11 and the limitation “obtaining at least 60 million dermal cells”, it is noted that Marko’s claims 54 and 55 do not specifically claim obtaining a cell concentration of at least 60 million cells.  However, Marko (paragraph [0054]) teaches the cell populations are expanded in flasks that typically have the capacity to yield 3.5 x 107 (35 million) to about 7 x 107 (70 million) cells which are sufficient to make a 1.2 mL to 1.4 mL cell suspension.
Thus, Marko does render obvious obtaining at least 60 million dermal cells from a small biopsy, that is, Marko teaches the limitations required by the current claims and as these limitations are found in one reference it is held that obtaining at least 60 million dermal cells is within the scope of the teachings of Marko, and thus renders obtaining at least 60 million dermal cells prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to obtain at least 60 million dermal cells.  Furthermore, there is no evidence on the record that shows that the claimed limitations have any greater or unexpected results than that exemplified by Marko.
Regarding claim 12, as set forth above regarding claim 11, Marko teaches the skin injury is a burn, thus meeting the limitation of claim 12.
Regarding claim 13 and the limitation that one or more administrations each comprises between 10 and 600 million dermal cells, it is noted that Marko’s claim 54 does not further claim the cell concentration that was administered.  However, Marko’s 6 (30-40 million cells, claimed range overlaps the prior art range) for treating a burn injury, and thereafter similarly injecting the wound twice more at two weeks.  Thus, Marko does render obvious that one or more administrations each comprises between 10 and 600 million dermal cells, that is, Marko teaches the limitations required by the current claims and as these limitations are found in one reference it is held that that one or more administrations each comprises between 10 and 600 million dermal cells is within the scope of the teachings of Marko, and thus renders one or more administrations each comprises between 10 and 600 million dermal cells prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to administer one or more doses of the cell composition wherein each administration comprises between 30 and 40 million dermal cells.  Furthermore, there is no evidence on the record that shows that the claimed limitations have any greater or unexpected results than that exemplified by Marko.
Regarding claim 14, Marko’s claims 54 and 55 do not further claim the route of administration is injection into the burn area or subadjacent to the burn.  However, Marko’s Example 3 teaches direct injection of the cell composition into the burn wound.
Thus, Marko does render obvious the route of administration is injection into the burn area, that is, Marko teaches the limitations required by the current claims and as these limitations are found in one reference it is held that the route of administration is injection into the burn area is within the scope of the teachings of Marko, and thus renders the route of administration is injection into the burn area prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to employ a route of administration 

Response to Remarks
As to Applicant’s remarks regarding Marko’s teaching at paragraph [0059] of Marko, as discussed at Applicant’s remarks (page 2, last paragraph to page 3, first paragraph), Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is acknowledged that Marko, at paragraph [0059], is referring to an embodiment of the invention using passaged UMC (undifferentiated mesenchymal stem cells) in combination with fibroblasts, wherein the UMCs are cultured for the number of passages that are suitable for obtaining the desired quantity of cells under conditions where the cells are substantially free of serum-derived proteins.  However, the rejection of record is relying on Marko’s claims 54 and 55, and Marko’s teaching at paragraphs [0053]-[0054].  Like instant claims 11 and 12, Marko’s claim’s 54 and 55 are directed to a method for repairing a skin injury that is a burn wound.  As set forth above, Marko’s claim 55 (depends from claim 54) sets forth the specific steps of providing a biopsies of keratinocyte-containing and fibroblast-containing tissue, separating keratinocytes and fibroblasts from the biopsies and thereafter culturing the keratinocytes and fibroblasts using conditions that eliminate serum-derived proteins.  Marko’s paragraphs [0053]-[0054] further elaborate the culturing conditions used to eliminate serum-derived proteins and thus provide cells that are substantially free of culture medium serum-derived proteins.   Specifically, cells are removed from the initial 6 to 1 x 107 cells per flask, and when expanding the first passage of cells in five (5) triple bottom T-150s, about 3.5 x 107 (35 million) to 7 x 107 (70 million) cells can be produced.
It is noted that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  MPEP 2123

As to Applicant’s assertion that Marko’s teaching at paragraph [0053] would indicate the cells are passaged more than one time since the cells are suspended into fresh medium, as discussed at Applicant’s remarks (page 3, first paragraph), Applicant’s remarks have been fully considered, but are not found persuasive since placing the cells in fresh medium is not a passaging event.  As evidenced by ECACC (European Collection of Authenticated Cell Cultures; see PTO-892), cell passage number correlates with the number of times cells have been subcultured, that is the number of times the culture has Passage numbers explained, 1. What does ‘passage number’ mean?, page 1).  Given Marko teaches harvesting the cells from the initial biopsy cultures (paragraph [0050]) for passage into the new  triple bottom T-150 culture vessels (paragraph [0053]), the seeding into the triple bottom T-150s represents passage one cells. Cell passage number does not correlate to the number of times a cell suspension is placed into fresh culture medium.

	As to Applicant’s remarks that the present invention is based on the surprising and unexpected discovery that biopsy-derived dermal tissue may be seeded and optionally cultured to numbers sufficient for exogenous administration to a patient to promote healing of tissue without requiring multiple passaging of cultured cells (see application as published at paragraph [0042]), as discussed at Applicant’s remarks (page 3, first paragraph), Applicant’s remarks have been fully considered, but are not found persuasive.
	In response, it is first noted as set forth immediately above, Marko’s method achieves 70 million first passage cells by employing multiple triple bottom T-150 flasks.
	It is further noted that given Marko achieves 70 million cells from a small biopsy sample having a tissue volume ranging from 3-5 mm3 (paragraph [0107]), one would expect Applicant’s substantially larger tissue sample of approximately 60 mm3 (area of 12 cm2, i.e. 120 mm2, and a thickness of 5 mm, i.e. 0.5 cm, as disclosed at paragraph [0043] of the specification) to achieve at least the same quantity of cells as disclosed by Marko.




As to Applicants’ remarks regarding Marko’s teaching of the cell concentration, as discussed at Applicant’s remarks (page 3, second paragraph), it appears Applicant is arguing that Marko is not intending on using the cultured cells obtained from the biopsy sample in the method for repairing a burn wound (Marko’s claim 54) and is only advising as to how many cells can fit into the triple bottom T-150 cell culture flasks.  
Applicant’s remarks have been fully considered, but are not found persuasive.
In response it is first noted that Marko’s claim 54 claims the following:
54. A method for repairing a burn wound in a subject, said method comprising providing a suspension of autologous, passaged keratinocytes and autologous, passaged fibroblasts, and injecting said suspension into said burn wound. 
 Marko (paragraph [0054]) explicitly indicates the expanded cell population, e.g. 70 million cells, which is sufficient to make up a 1.2 ml to about 1.4 ml suspension, is for a pharmaceutical composition.  Thus, contrary to Applicant’s assertion, Marko teaches obtaining 70 million dermal cells from a small biopsy (paragraphs [0038] and [0107]).

Applicants’ remarks have been fully considered, but are not found persuasive since the cited reference to Slivka is not relied upon for teaching this limitation as this limitation is addressed above by the reference to Marko.
	It is respectfully submitted that Slivka is relied upon to support that mechanical disruption can be employed using grinders to achieve a single cell suspension. In response to applicant's arguments against Slivka individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it is noted that Marko addresses the limitation directed at treating an animal by administering a variety of dermal cells passaged one time.  Slivka need not teach the features already disclosed by Marko.

Conclusion
	No claim is allowed. No claim is free of the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/E. YVONNE PYLA/
Examiner
Art Unit 1633



/SCOTT LONG/Primary Examiner, Art Unit 1633